                                                                                   Form 1                                                                                Page: 1

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:         18-33737 JPG                                                            Trustee: (550690)           Patti Baumgartner-Novak
Case Name:           HATFIELD, BRITTANY P                                                    Filed (f) or Converted (c): 11/30/18 (f)
                                                                                             §341(a) Meeting Date:       01/29/19
Period Ending:       01/30/19                                                                Claims Bar Date:            05/10/19

                                1                                         2                         3                          4                    5                   6

                       Asset Description                               Petition/            Estimated Net Value             Property           Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,       Abandoned           Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

 1       2012 Ford Escape, 113,000 miles.                                 5,825.00                          0.00                                         0.00                  FA

 2       normal household goods                                               700.00                        0.00                                         0.00                  FA

 3       normal wearing apparel                                               200.00                        0.00                                         0.00                  FA

 4       misc. jewelry                                                         50.00                        0.00                                         0.00                  FA

 5       Checking: GWC Federal Credit Union                                     0.00                        0.00                                         0.00                  FA

 6       Child support: Child support                                    Unknown                            0.00                                         0.00                  FA

 7       2018 tax returns/refunds (u)                                           0.00                        1.00                                         0.00                 1.00

 7       Assets           Totals (Excluding unknown values)              $6,775.00                         $1.00                                        $0.00                $1.00


     Major Activities Affecting Case Closing:
              2018 tax returns - CBD: 05/10/2019

     Initial Projected Date Of Final Report (TFR): July 1, 2019                          Current Projected Date Of Final Report (TFR): July 1, 2019




                 January 30, 2019                                                        /s/ Patti Baumgartner-Novak
          __________________________                                                     _________________________________________________________________
                         Date                                                            Patti Baumgartner-Novak




                                    18-33737-jpg       Doc 14     FILED 01/30/19       ENTERED 01/30/19 13:34:02                   Page 1 of 1Printed: 01/30/2019 01:31 PM   V.14.50
